Exhibit 99.1 Contacts: Investor RelationsTrade Relations Kathleen MakrakisBetty LaBaugh Director of Investor RelationsPublic Relations Manager 203-769-8054603-594-8585,ext. kmakrakis@presstek.com blabaugh@presstek.com Presstek Announces First Quarter 2009 Results · 57% Reduction in Debt Net of Cash · Significant Continued Decline in Operating Expenses · Revenue Decrease Reflects Global Industry and Economic Trends Greenwich, CT., May 8, 2009 Presstek, Inc. (NASDAQ: PRST) today reported a loss from continuing operations for the first quarter of 2009 of $1.1 million, or $0.03 per share, versus income from continuing operations of $0.9 million, or $0.03 per sharefor the first quarter of2008.Revenues for the quarter were $34.5 million, a decline of $16.3 million or 32% when compared to the same quarter in 2008.The company reported a loss from operations in the first quarter of 2009 of $1.8 million, a decline of $3.6 million from the prior year.Continued improvements in operating expense levels, driven in large part by the successful implementation of the company’s Business
